DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the communications filed on 14 January 2021.
Claims 1, 2, 4, 13-15, 20 and 21 have been amended.
Claim 9 has been canceled.
Claims 1-8, and 10-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Previous Claim Rejections - 35 USC § 101
Applicant has amended the independent claims to include the limitations, wherein the at least one haptic characteristic comprises, a signal intensity along a perimeter of the product relative to the touch- sensitive surface; comparing, by a comparison module of the computer system, the received signal intensity along the perimeter of the product against a hapto-signature database comprising a plurality of reference hapto-signatures, each reference hapto- signature having an associated product, to determine whether or not the received signal intensity matches at least one of the reference hapto-signatures, wherein a determination that the received signal intensity  matches at least one of the reference hapto-signatures indicates that the product is authentic; generating, by the comparison module, a response message indicative of whether or not the received signal intensity  matches at least one of the reference hapto-signatures…
Examiner asserts that after consideration of the claims as a whole in view of the amendments, the claims do not recite a judicial exception. The claim limitations do not recite mathematical concepts, the claimed steps cannot be performed mentally (a human cannot practically compare a signal intensity received from a product to a reference of hapto-signatures mentally or by pen and paper) and the claim limitations do not recite certain methods of organizing human activity. The 101 rejections of claims 1-8, and 10-21 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the received hapto-signature”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al (US 2016/0267494 A1) in view of Sadasivan et al (US 2015/0195903 A1) in view of Moran et al (US 2009/0218401 A1).
Claims 1, 13: Pao discloses a computer-implemented method of authenticating a product, a system and a computer program product comprising (see [0027]: a computer system (in a network server, a personal computer, or more generally a computer terminal), and generally consists of a database, a database management system and its developing tools, application systems, database manager and users. The database system is a complete computer application system formed by hardware, software (e.g. an operating system, database management system and compiling system) : 
receiving, from a scanner terminal, via a communication interface of a computer system, a query message including a hapto-signature of the product to be authenticated, the hapto-signature including at least one haptic characteristic of the product as scanned by a touch-sensitive surface of the scanner terminal (see P[0027]: a system database 1 that allows a mobile device 2 to be connected via a network. The mobile device 2 performs a tactile anti-forgery method. P[0042]: In the above step, the user touches the label to be tested 3 to see if there are indeed protruding parts thereon to determine the existence of the raised structures on the label to be tested  (hence haptic characteristic) and the corresponding shapes and locations of the raised structures of the two distribution information match with each other, and furthermore, the mobile device 2 may use a pressure (touch) sensitive scanning equipment to scan the raised structures 43 and generate the distribution information of the raised structures (hence hapto-signature). Then, the application compares to see if the two distribution information are the same), 
comparing, by a comparison module of the computer system, the received against a hapto-signature database comprising a plurality of reference hapto-signatures, each reference hapto-signature having an associated product, to determine whether or not the received matches at least one of the reference hapto-signatures, wherein a determination that the received matches at least one of the reference hapto-signatures indicates that the product is authentic (see P[0031]: Establishing distribution information of the raised structures corresponding to the various label serial numbers in a system database. P[0033]: A mobile device connecting to the system database via an application to obtain the distribution information of the raised structures corresponding to the label serial number of a label to be tested. P[0037], P[0042-00043]: Then, the application compares to see if the two distribution information are the same. If they are the same, then proceed to step (S80), wherein the product with the label to be tested 3 is determined to be authentic).
Pao discloses comparing it with the distribution information from the system database to create a rating information (P[0036]). Pao discloses the mobile device 2 may use a pressure (touch) sensitive scanning equipment to scan the raised structures 43 and generate the distribution information of the raised structures (P[0042]). Pao does not explicitly disclose wherein the at least one haptic characteristic comprises a signal intensity along a perimeter of the product relative to the touch-sensitive surface but Sadasivan in the same field of endeavor of authenticating products teaches, wherein the at least one haptic characteristic comprises a signal intensity along a perimeter of the product relative to the touch-sensitive surface (see P[0061]: The touch-sensitive computing device 100 may detect the conductive bodies 114 and/or patterns 112 of the bodies 114 based on changes in capacitance in one or more locations near the touch-sensitive input screen 104. Based on these changes in capacitance, the touch-sensitive computing device 100 may detect information represented by the bodies 114 and/or patterns 112, and use this information to take one or more responsive actions, such as display a website to a user, verify or authenticate a user (based on that user's possession of the printed product apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pao to include a haptic characteristic that comprises a change in capacitance when the item is near a touch-sensitive device as taught by Sadasivan in order to verify or authentication a product (Sadasivan, P[0061]).
Pao and Sadasivan do not expressly disclose generating, by the comparison module, a response message indicative of whether or not the received matches at least one of the reference hapto-signature; and sending, via the communication interface, the response message to a designated recipient but Moran teaches remote device compares the signatures and sends back a response identifying the item and providing any additional information that may be required. Often the actual reading device itself communicates with the remote device via a communication device (e.g. a cellular phone, a computer that is connected to the internet, or through a fixed line communication device). In this embodiment the remote device need not send a message back to the reading device itself, but rather the message may be sent back to the communication device which then displays the information to the user (P[0063], See also P[0109]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product authentication system and method of Pao and Sadasivan, sending via the communication interface, the response message to a designated recipient authentication data as taught by Moran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2 and 14: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 and 13 above. Pao further discloses wherein determining whether or not the received signal intensity matches at least one of the reference hapto-signatures includes at least one of: determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is identical to at least one of the reference hapto-signatures; determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined tolerance of at least one of the reference hapto-signatures; or determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined statistical similarity of at least one of the reference hapto-signatures (see P[0038]). 
Claim 3: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claim 1 above. Pao further discloses the query message include an identifier of the product other than the received hapto-signature, and the received hapto-signature is compared against only the reference hapto-signature of the identified product; or the query message does not include an identifier of the product other than the received hapto-signature, and the received hapto-signature is compared against all of the reference hapto-signatures of the hapto-signature database (see at least P[0022]: label serial number). 
Claims 4 and 15: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 and 13 above. Pao further discloses wherein, in response to a determination that the received signal intensity matches at least one of the reference hapto-signatures, generating the response message comprises including in the response message includes an indication of the associated product of the matching reference hapto-signature (see P[0038]).  
Claims 5 and 16: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 and 13 above. Pao further discloses scanning, by the touch-sensitive surface of the scanner terminal, the product to be authenticated; generating, by the scanner terminal, the hapto-signature of the scanned product; generating and sending, by the scanner terminal to the computer system, the query message including the generated hapto-signature of the product to be authenticated (see P[0042-0043]).
Claims 6 and 17: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 and 13 above. Pao further discloses wherein the designated recipient is the scanner terminal and wherein the method comprises: receiving, by the scanner terminal, the response message; and displaying, by the scanner terminal, the determination of whether or not the product is authentic (P[0038] or Moran, P[0063]).  
Claims 7: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claim 6 above. Pao further discloses which includes displaying, in response to a determination that the received signal intensity matches at least one of the reference hapto-signatures, an indication of the associated product of the matching reference hapto-signature (see P[0038]).  
Claim 8: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 above. Sadasivan further teaches wherein the hapto-signature comprises at least one of the following characteristics or a change or shift in at least one of the following characteristics of the product: capacitance; conductance; resistance; opacity; light absorbance; and/or reflectance (see P[0061]).  
Claim 10: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claims 1 above. Sadasivan further teaches wherein the hapto-signature includes data related to the product encoded therein (see P[0123]).


Claims 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pao, Sadasivan and Moran as applied to claims 1 and 13 above, and further in view of Meadow et al (US 2018/0357365 A1, Hereinafter “Meadow”).
Claims 11, 18 and 19: The combination of Pao, Sadasivan and Moran discloses the claimed invention as applied to claim 1 above. Pao, Sadasivan and Moran do not expressly disclose the following limitations but Meadow teaches predicting, by a signature generation module of the computer system, a reference hapto-signature for an associated product of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance based on statistical or  machine learning models trained on a range of reference hapto-signatures for products of known shape, size, conductance, resistance, porosity, absorbance, reflectance (see P[0120]: Gene prediction models can be trained by evaluating various properties of genes (e.g., length, codon usage, GC bias) and used to assess whether a metagenomic read contains a gene. The output from such a method for a given sample includes the presence and abundance of genes identified, which can include annotation of the identified genes based on a reference database of known gene sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pao, Sadasivan and Moran with the system and method of using trained properties of sample reference profiles for assessing a product authenticity with a reference database as taught by Meadow with the motivation of “mak[ing] selection of the optimal features for a given application efficient” (Meadow, P[0140])

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pao/Sadasivan/Moran as applied to claim 1 above and in further in view of Dalal et al (US 2016/0022541 A1) .
Claim 21: Pao, Sadasivan and Moran discloses the claimed invention as applied to claim 1 above. Pao, Sadasivan and Moran do not expressly disclose the following limitations but Dalal teaches wherein the product is a medication, further comprising administering the medication to a patient in response to the received hapto- signature matching at least one of the reference hapto-signatures (see at least P[0275-0282]: after a vial is validated by comparing the measured characteristics of the vial to reference characteristics of the vial, the medication from the vial is dispensed for a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pao, Sadasivan and Moran with Dalal teaching of dispensing medication for a patient after validating the medication vial with the motivation of protecting against unauthorized access (Dalal, P[0274]).

Allowable Subject Matter
Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 has been amended to include the distinct features, fifth program instructions executable by the computer processor to cause the computer processor to design, by a signature generation module of the computer system, an optimal resistance for the product to have a unique hapto-signature based on machine learning models trained on a range of reference hapto-signatures for associated products of known shape, size, and resistance. The closest prior art Meadows teaches, the reference signature might be generated through the use of iterative machine learning methods. While various methods can be used, a procedure where features are scored based on their utility in product testing after iteratively training and testing a model on a subset of the data to find the optimal set and weighting of features (Paragraph, [0144]). However, Meadows does not teach or suggest an optimal resistance for the product to have a unique hapto-signature based on machine learning models trained on a range of reference hapto-signatures for associated products of known shape, size, and resistance.
None of the evidence at hand teaches or suggests the combination of indicated features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Claims 12 and 19 include the distinct features, designing, by a signature generation module of the computer system, an optimal shape, size, weight, conductance or resistance, porosity, absorbance, and/or reflectance for the product to have a unique hapto-signature based on statistical or machine learning models trained on a range of reference hapto-signatures for associated products of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance. The closest prior art Meadows teaches, the reference signature might be generated through the use of iterative machine learning methods. While various methods can be used, a procedure where features are scored based on their utility in product testing after iteratively training and testing a model on a subset of the data to find the optimal set and weighting of features (Paragraph, [0144]). However, Meadows does not teach or suggest designing, by a signature generation module of the computer system, an optimal shape, size, weight, conductance or resistance, porosity, absorbance, and/or reflectance for the product to have a unique hapto-signature based on statistical or machine learning models trained on a range of reference hapto-signatures for associated products of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance.
However, Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-8, 10-11, 13-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629